Case 1:19-md-02895-LPS Document 59 Filed 10/28/19 Page 1 of 1 PageID #: 1071
  Case 1:19-cv-00369-LPS Document 38-1 Filed 10/15/19 Page 1 of 1 PagelD #: 651



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

                                                 )
 IN RE: SENSIPAR (CINACALCET
                                                 )
 HYDROCHLORIDE TABLETS)
                                                 )
 ANTITRUST LIGITATION
                                                 )     MDL 2895
                                                 )
  THIS DOCUMENT RELATES TO:
                                                 )     C.A. No. 19-02895-LPS
                                                 )
 ALL DIRECT PURCHASER ACTIONS
                                                 )
                                                 )
 AND
                                                 )
                                                 )
 ALL INDIRECT PURCHASER ACTIONS
                                                 )
                                                 )
                                                 )

                                     [PROPOSED] ORDER


          This matter is before the Court on Defendants Teva Pharmaceuticals USA, Inc.' s, Watson

  Laboratories, Inc., and Actavis Pharma, Inc.'s (collectively "Teva") Motion to File Their

  Memorandum of Law in Support of Their Motion to Dismiss Under Seal ("Motion"). After

  consideration of the Motion,

          IT IS HEREBY ORDERED THAT Teva' s motion is GRANTED ;

          IT IS FURTHER ORDERED that Teva shall file its Memorandum under seal;

          IT IS HEREBY FURTHER ORDERED that Teva shall file a redacted version of the

  Memorandum within 7 business days after service of the Memorandum.



                                                     _ _i~✓
                                                        _ a~-----
                              l~
                                                                        ___,____.__
                                                                        f
                                                     United Sta~ict Judge

  Dated      ( '\) \   "1-\ l
          - - - - - - - j- - - - -
